                  Case 1:18-cr-00567-VSB Document 74 Filed 03/26/19 Page 1 of 3

 DOUGLAS N. LETTER                                                                                  KRISTIN A. SHAPIRO
    GENERAL COUNSEL                                                                               ASSISTANT GENERAL COUNSEL

 TODD B. TATELMAN                  U.S. HOUSE OF REPRESENTATIVES
 DEPUTY GENERAL COUNSEL                                                                             BROOKS M. HANNER
                                    OFFICE OF GENERAL COUNSEL                                     ASSISTANT GENERAL COUNSEL
   KIMBERLY HAMM                           219 CANNON HOUSE OFFICE BUILDING
ASSOCIATE GENERAL COUNSEL                       WASHINGTON, DC 20515-6532                            SARAH E. CLOUSE
                                                      (202) 225-9700                                      ATTORNEY
   MEGAN BARBERO                                   FAX: (202) 226-1360
ASSOCIATE GENERAL COUNSEL




                                                       March 22, 2019
                                                                                 3/26/2019
    VIA EMAIL (BroderickNYSDChambers(l1nysd.uscourts.gov)

    The Honorable Vernon S. Broderick
    United States District Judge, Southern District of New York
    Thurgood Marshall United States Courthouse
    40 Foley Square, Room 415
    New York, NY 10007

              Re:         United States v. Collins, No. 1: 18-cr-567-VSB (S.D.N.Y.)

    Dear Judge Broderick:

            I write on behalf of the United States House of Representatives ("House") regarding
    issues raised in the February 8, 2019 motion of Defendant, Representative Christopher Collins,
    and the March 8, 2019 response of the United States Attorney's Office for the Southern District
    of New York, specifically those related to the Speech or Debate Clause, U.S. Const. art. I § 6, cl.
    1. The House has a strong institutional interest in the proper application of the Speech or Debate
    Clause, as well as legal issues related to congressional documents and information. The House
    has, therefore, as amicus curiae with leave of court, presented its expert views in numerous other
    federal cases, including criminal cases, implicating these issues.1

            The decision whether or not to seek leave to present the House's amicus views on these
    issues is currently under consideration by the Bipartisan Legal Advisory Group of the United
    States House of Representatives ("BLAG"), which "speaks for, and articulates the institutional


    ' See, e.g., United States v. Schock, Nos. 17-3277 & 17-3393 (7th Cir. filed Nov. 1, 2017 & Nov. 21, 2017); In

    re Search of Elec. Coinrnc 'ns in the Account of chakafattahgrnail, corn at Internet Serv. Provider Google,
    Inc., 802 F.3d 516 (3d Cir. 2015); United States v. Renzi, 769 F.3d 731 (9th Cir. 2014); United States v.
    Verrusio, 762 F.3d 1 (D.C. Cir. 2013); United States v. Renzi, 651 F.3d 1012 (9th Cir. 2011); In re Grand Jury
    Subpoenas, 571 F.3d 1200 (D.C. Cir. 2009); In re Search of Rayburn House Bldg., 432 F. Supp. 2d 100
    (D.D.C. 2006), rev'd sub nom., United States v. Rayburn House Office Bldg., 497 F.3d 654 (D.C. Cir. 2007);
    Fields v. Office of Eddie Bernice Johnson, 459 F.3d 1 (D.C. Cir. 2006) (en bane); Beverly Enters., Inc. v.
    Trump, 182 F.3d 183 (3d Cir. 1999); United States v. McDade, 28 F.3d 283 (3d Cir. 1994); United States v.
    Swindall, 971 F.2d 1531 (11th Cir. 1992); United States v. Biaggi, 853 F.2d 89 (2d Cir. 1988); United States v.
    Renzi, 686 F. Supp. 2d 956 (D. Ariz. 2010).
           Case 1:18-cr-00567-VSB Document 74 Filed 03/26/19 Page 2 of 3

The Honorable Vernon S. Broderick
March 22, 2019
Page 2


position of, the House in all litigation matters." Rule 11.8(b), Rules of the U.S. House of
Representatives, 116th Cong. (2019). BLAG is currently composed of the Honorable Nancy
Pelosi, Speaker; the Honorable Steny Hoyer, Majority Leader; the Honorable James Clyburn,
Majority Whip; the Honorable Kevin McCarthy, Republican Leader; and the Honorable Steve
Scalise, Republican Whip. The Office of General Counsel, which represents the House in court
in litigation matters, is consulting with BLAG to make a final determination.

        The House expects to decide whether to seek this Court's leave to participate as amicus
curiae by Tuesday, March 26, 2019, which will allow more time for consultation, including two
days next week when the House will be in session. The House will notify the Court in writing by
that date if it decides to present its position on these matters to the Court. In that instance, to
prevent any undue delay in the briefing schedule, the House intends to file its motion for leave to
appear as amicus curiae, with the amicus curiae brief included, no later than Tuesday, April 2,
2019.

        In accordance with the Court's procedure, the House also requests permission as an
interested party to electronically file, via the ECF system, this letter and any subsequent
documents in this case.2

        Thank you for your consideration.



                                                                     Sincerely,


                                                                   u/K
                                                                     Douglas N. Letter
                                                                     General Counsel




cc:     Jonathan R. Barr, ibarr@bakerlaw.com; Jonathan A. Forman, iforman@bakerlaw.com;
Jonathan B. New, jnew@bakerlaw.com; Kendall E. Wangsgard, kwangsgard@bakerlaw.com;
Patrick S. Brown, pbrown@crowell.com; Rebecca M. Ricigliano, rricig1iano(lcrowe11.com;
Thomas A. Hanusik, thanusik@crowell.com; Mauro M. Wolfe, mmwolfe@duanemorris.com;
Amanda Bassen, abassen@duanemorris.com; Jovalin Dedaj, jdedaj@duanemorris.com; A.

2
  Attorneys for the Office of General Counsel are "entitled, for the purpose of performing counsel's functions,
to enter an appearance in any proceeding before any court of the United States.. .without compliance with any
requirements for admission to practice before such court." 2 U.S.C. § 557 1 (a).
        Case 1:18-cr-00567-VSB Document 74 Filed 03/26/19 Page 3 of 3

The Honorable Vernon S. Broderick
March 22, 2019
Page 3


Damian Williams, damianwi1liams(usdoj.gov; Max C. Nicholas, max.nicholas(usdoj.gov;
Robert W. Allen, robert.a11en(usdoj.gov; Scott A. Hartman, scott.hartman(usdoj.gov
